09/21/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                         Assigned on Briefs August 28, 2018

                 QUINTON CAGE v. STATE OF TENNESSEE

               Appeal from the Criminal Court for Davidson County
                        No. 5333   Steve R. Dozier, Judge
                    ___________________________________

                          No. M2018-00568-CCA-R3-HC
                      ___________________________________


Petitioner, Quinton Cage, appeals the habeas corpus court’s dismissal of his petition for
habeas corpus relief. After a review, we affirm the dismissal of the petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which THOMAS T.
WOODALL and CAMILLE R. MCMULLEN, JJ., joined.

Quinton Cage, Nashville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and J. Wesley King,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

       Twenty-four years ago, Petitioner was convicted in the Montgomery County
Circuit Court of aggravated rape, especially aggravated kidnapping, aggravated robbery,
attempted aggravated robbery, and reckless endangerment with a deadly weapon after he
snatched the victim at gunpoint and forced her into her car where he eventually raped and
robbed her. He then stole her car and led police on a high speed chase. See State v.
Quinton Cage, No. 01C01-9605-CC-00179, 1999 WL 30595, at *1 (Tenn. Crim. App.
Jan. 26, 1999), perm. app. denied (Tenn. July 12, 1999). Defendant received an effective
sentence of fifty-five years. Id. His convictions and sentences were affirmed on direct
appeal. Id.
        In February of 2000, Petitioner sought post-conviction relief on the basis that the
trial court lacked jurisdiction over his case. State v. Quinton A. Cage, No. M2000-01989-
CCA-R3-PC, 2001 WL 881357, at *1 (Tenn. Aug. 7, 2001), perm. app. denied (Tenn.
Dec. 10, 2001). The petition was amended to add ineffective assistance of counsel as an
additional ground for relief. Id. After a hearing, the post-conviction court denied relief
and this Court affirmed that decision. Id.

       Since that time, Petitioner has made multiple attempts to reopen his post-
conviction petition. See Quinton Albert Cage v. State, No. M2016-02574-CCA-R3-PC,
2017 WL 5304466, at *1 (Tenn. Crim. App. Nov. 13, 2017) (dismissing appeal for lack
of jurisdiction because Petitioner failed to properly seek review of the post-conviction
court’s denial of the motion to reopen), no perm. app. filed; Quinton Albert Cage v. State,
No. M2013-01666-CCA-R3-PC (Tenn. Crim. App. Feb. 7, 2014) (order) (dismissing
Petitioner’s motion to reopen as untimely); Quinton A. Cage v. State, No. M2011-00234-
CCA-R3-PC, 2012 WL 4841318, at *1 (Tenn. Crim. App. Oct. 5, 2012) (affirming denial
of Petitioner’s motion to reopen his petition for post-conviction relief as untimely), perm.
app. denied (Tenn. Jan. 9, 2013).1 Additionally, Petitioner has, on multiple occasions,
sought and been denied habeas corpus relief. See, e.g., Quinton Albert Cage v. David
Sexton, Warden, No. E2011-01609-CCA-R3-HC, 2012 WL 2764998, at *1 (Tenn. Crim.
App. July 10, 2012), perm. app. denied (Tenn. Oct. 19, 2012); Quinton Cage v. Howard
Carlton, Warden, No. E2008-00357-CCA-R3-HC, 2008 WL 3245567, at *1 (Tenn.
Crim. App. Aug. 8, 2008), no perm. app. filed.

       This appeal, however, is based on an action initiated by Petitioner in the Davidson
County Circuit Court entitled “Petition for Issuance of Writ of Habeas Corpus and State
Complaint Under 40 U.S.C. 1983.” It is unclear as to when exactly this action was filed
because it does not contain a file stamp. The “Petition” bears the handwritten date of
August 20, 2017. It appears, from the sparse record, that Petitioner included some
complaints within this filing that were construed by the trial court as a petition for habeas
corpus relief. In particular, Petitioner made the argument that his convictions were void
and illegal because the juvenile court transfer order sending the case to the Montgomery
County Criminal Court was not file stamped. Thus, that portion of the action was
transferred to the Davidson County Criminal Court.

      Without a hearing, the habeas corpus court dismissed the petition for relief. The
habeas corpus court determined that it did not have jurisdiction to entertain the action
under 42 U.S.C. § 1983 because actions under that law are civil in nature. Moreover, the
habeas corpus court determined that a transfer order “is not required to be stamp-filed”

       1
         The date for the denial of permission to appeal appears on Westlaw as January 14, 2013. A
review of court records reflects that the order was stamped filed by the clerk of the Tennessee Supreme
Court on January 9, 2013.
                                                   -2-
and, even if it was required to be stamp-filed, it would merely render Petitioner’s
convictions voidable. Finally, the habeas corpus court concluded that the remainder of
Petitioner’s arguments, even if taken as true, would merely render his judgments
voidable. Petitioner appeals the dismissal of the petition.

                                           Analysis

       On appeal, Petitioner argues that the trial court “was and is without authority to try
and convict my person making sentences void and illegal.” From what we can gather,
Petitioner bases his argument on the lack of a file stamp on a juvenile court transfer
order. The State, on the other hand, argues that Petitioner failed to state a claim upon
which relief can be granted and/or failed to comply with the statutory requirements to
obtain habeas relief.

        A writ of habeas corpus is available “although no application be made therefor” to
remedy an illegal imprisonment or restraint on liberty. T.C.A. § 29-21-104. To begin,
we agree that the habeas corpus court properly treated the document filed by Petitioner as
a petition for writ of habeas corpus. See Norton v. Everhart, 895 S.W.2d 317, 319 (Tenn.
1995) (“It is well settled that a trial court is not bound by the title of the pleading, but has
the discretion to treat the pleading according to the relief sought.”).

        “The grounds upon which habeas corpus relief will be granted are narrow.”
Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004). In Tennessee, habeas corpus relief is
only available when a conviction is void because the trial court was without jurisdiction
or authority to sentence a defendant or when a defendant remains confined despite the
expiration of his sentence. See Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007). A
habeas petition challenges judgments that are void, not merely voidable. Archer v. State,
851 S.W.2d 157, 164 (Tenn. 1993). A petition for habeas corpus relief should name the
person causing the illegal restraint, ordinarily the warden, and must identify and provide
copies of prior habeas petitions. T.C.A. § 29-21-107(b)(1), (4). A trial court can dismiss
a petition for habeas relief for failure to follow these procedures alone. See, e.g., Davis v.
State, 261 S.W.3d 16, 20 (Tenn. Crim. App. 2008); Ricardo Davidson v. Avril Chapman,
Warden, No. M2014-00565-CCA-R3-HC, 2014 WL 7011499, at *2 (Tenn. Crim. App.
Dec. 12, 2014), no perm. app. filed.

        The State argues that the petition was properly dismissed because it does not meet
the procedural requirements for a petition for writ of habeas corpus. However, the State
concedes that it is “difficult to ascertain” whether Petitioner actually complied with
statutory requirements because of the “scattered nature of the record.” A review of the
record reveals that the following are included with the petition filed herein: (1) an inmate
trust fund balance certification; (2) several printouts showing the trust fund balance for
Petitioner; (3) copies of the judgments from Petitioner’s 1995 convictions for reckless
                                              -3-
endangerment, aggravated robbery, aggravated rape, attempted aggravated robbery, and
especially aggravated kidnapping; (4) a copy of the indictment; (5) a copy of a juvenile
court transfer order; (6) a search warrant; (7) a copy of several juvenile petitions; (8) a
printout listing five case names from Westlaw in which Petitioner appears to be a party;
and (9) a copy of this Court’s opinion from Petitioner’s direct appeal. In our assessment,
Petitioner has failed to comply with Tennessee Code Annotated section 29-21-107(b)(4)
by failing to include in the petition whether it is “the first application for the writ” or “a
copy of the petition and proceedings” from a previous habeas corpus proceeding “or
satisfactory reasons . . . for the failure” to do so. For this reason alone, we could affirm
the dismissal of the petition. However, the habeas corpus court chose not to focus on
Petitioner’s adherence to or failure to comply with the procedural requirements for
seeking habeas corpus relief but rather Petitioner’s inability to prove that his judgments
were void.

        Petitioner argues that the lack of a file stamped date on a juvenile court transfer
order renders his resulting convictions void. In our view, the lack of a file-stamped date
on a juvenile court transfer order “[a]t most . . . amounts to a clerical error” and does not
render the convictions void on their face. See State v. Gary Carr, No. W2016-01525-
CCA-R3-CD, 2017 WL 2493687, at *2 (Tenn. Crim. App. June 9, 2017) (finding
Petitioner not entitled to habeas relief where judgment lacked file stamp), no perm. app.
filed. Petitioner’s arguments, at best, establish that the judgments are voidable. A
voidable judgment is one that requires proof beyond the face of the record or judgment to
demonstrate that it is voidable. See Archer, 851 S.W.2d at 161. Petitioner has done
nothing to show that his judgments are void on their face. In other words, Petitioner has
failed to establish that he is entitled to habeas relief. The judgment of the habeas corpus
court dismissing the petition is affirmed.



                                               ____________________________________
                                               TIMOTHY L. EASTER, JUDGE




                                             -4-